1                                                                                 JS-6
2

3                                                                                12/30/2019

4

5

6

7                                     UNITED STATES DISTRICT COURT
8                                CENTRAL DISTRICT OF CALIFORNIA
9
     WELLS FARGO BANK, N.A.                     )   Case No. CV 19-8386 FMO (KSx)
10                                              )
                         Plaintiff,             )
11                                              )
                  v.                            )   JUDGMENT
12                                              )
     ATTI CLOSET CORPORATION,                   )
13                                              )
                         Defendant.             )
14                                              )
15          Pursuant to the Court’s Order Re: Motion for Default Judgment, filed contemporaneously
16   with the filing of this Judgment, IT IS ADJUDGED that:
17          1. Judgment is hereby entered in favor of plaintiff Wells Fargo Bank, N.A. (“Wells Fargo”)
18   and against defendant ATTI Closet Corporation (“ATTI”).
19          2. Plaintiff shall recover against defendant ATTI in the amount of $92,303.65, consisting
20   of $78,694.27 in damages, $7,786.80 in attorney’s fees, $863.76 in costs, and $4,958.82 in
21   interest.
22          3. Wells Fargo shall serve defendant with a copy of this Judgment in such a manner as to
23   make it operative in any future proceeding.
24   Dated this 30th day of December, 2019.
25

26                                                                       /s/
                                                                 Fernando M. Olguin
27                                                            United States District Judge
28
